Exhibit 10.4
ASSIGNMENT OF LEASES, SERVICE CONTRACTS AND INTANGIBLES,
TRANSFER OF DEPOSITS AND
ASSUMPTION AGREEMENT

     
STATE OF NORTH CAROLNIA
  §
 
  §
COUNTY OF MECKLENBURG
  §

THIS ASSIGNMENT (this “Assignment”), made effective as of the 20th day of
January, 2011, by and between NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware
limited liability company (“Assignor”), and FOUR RESOURCE SQUARE, LLC, a
Delaware limited liability company (hereinafter referred to as the “Assignee”);
W I T N E S S E T H:
WHEREAS, Assignor has this day conveyed the real property (and improvements
thereon) described on Exhibit “A” attached hereto and made a part hereof (such
real property and improvements being hereinafter called, the “Property”) to
Assignee; and
WHEREAS, Assignor, as lessor, has heretofore entered into lease agreements with
third party tenants covering portions of space in the Property (collectively,
the “Leases”), which Leases are described on Exhibit “B” attached hereto and
made a part hereof; and
WHEREAS, Assignor has also entered into certain service agreements with third
parties affecting all or a portion of the Property (collectively, the “Service
Contracts”), which Service Contracts are described on Exhibit “C” attached
hereto and made a part hereof; and
WHEREAS, Assignor intends to assign all of its right, title and interest with
respect to any licenses and permits, water and wastewater reservations, other
utilities appurtenant to the Property, all logos, trademarks or tradenames used
in connection with the Property including the right to use the name “Four
Resource Square” and guarantees and warranties received by Assignor from any
manufacturer in connection with the personal property and all plans, drawings,
specifications and surveys with respect to the Property (collectively, the
“Intangibles”); and
WHEREAS, Assignor desires to convey all of its right, title and interest in and
to the Leases (and all security and other deposits for the Leases), the Service
Contracts and the Intangibles to Assignee; and
NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor does hereby SELL, CONVEY, ASSIGN, TRANSFER,
SET-OVER and DELIVER unto Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to the Service Contracts (to the
extent the same are assignable), the Intangibles, the Leases and security
deposits and other deposits under the Leases (hereby warranting that Assignor is
the owner of the entire lessor’s interest in and to the Leases) including,
without limitation, all of the rights, powers, estates and privileges of lessor
in, to and under the Leases and rent to accrue thereunder, and all rights of
reversion and all of the rights and benefits of every description whatsoever
belonging to or accruing to the benefit of the lessor in the Leases and to the
owner of the Property under the Service Contracts and the Intangibles.

 

 



--------------------------------------------------------------------------------



 



TO HAVE AND TO HOLD the above rights and interests unto Assignee, its successors
and assigns, forever and Assignor does hereby bind themselves, their respective
heirs, administrators, successors and assigns, to warrant and forever defend,
all and singular the rights of Assignor under the Leases (and all security and
other deposits for the Leases), the Service Contracts and the Intangibles unto
Assignee, its successors and assigns, against every person whomsoever lawfully
claiming or to claim same or any part thereof by, through or under Assignor, but
not otherwise.
It is understood and agreed that, by its execution hereof, Assignee hereby
assumes and agrees to perform all of the terms, covenants and conditions of the
Leases herein assigned on the part of the lessor therein required to be
performed after the effective date hereof, including, but not limited to, the
obligation to repay, in accordance with the terms of the Leases, to such
lessees, all security deposits actually received by Assignee concurrent herewith
and required to be repaid by the terms thereof, and hereby agrees to indemnify,
save and hold harmless Assignor from and against any and all liability, claims
or causes of action existing in favor of or asserted by the lessees under the
Leases, arising out of or relating to Assignee’s failure to perform any of the
obligations of the lessor under the Leases arising after the effective date
hereof.
Assignor covenants and agrees to perform and discharge any and all obligations
of the lessor under the Leases herein assigned arising on or before the
effective date hereof and to indemnify, save and hold harmless Assignee from and
against any and all liability, claims or causes of action existing in favor of
or asserted by the lessees under the Leases, arising out of or relating to
Assignor’s failure to perform any of the obligations of the lessor under the
Leases arising on or before the effective date hereof, except that Assignee
assumes any obligations related to common area maintenance charges for calendar
year 2010.
It is understood and agreed that, by its execution hereof, Assignee hereby
assumes and agrees to perform all of the terms, covenants and conditions of the
Service Contracts herein assigned, on the part of the owner of the Property
therein required to be performed, arising after the effective date hereof, and
in connection therewith, to discharge promptly any and all obligations of the
owner of the Property arising under the Service Contracts after the effective
date hereof and to indemnify, save and hold harmless Assignor from any and all
liability, claims or causes of action existing in favor of or asserted by other
parties to the Service Contracts, arising out of or relating to Assignee’s
failure to perform any of the obligations of the owner of the Property arising
under the Service Contracts after the effective date hereof.
Assignor covenants and agrees to perform and discharge any and all obligations
of the owner of the Property under the Service Contracts herein assigned arising
on or before the effective date hereof and to indemnify, save and hold harmless
Assignee from and against any and all liability, claims or causes of action
existing in favor of or asserted by other parties to the Service Contracts,
arising out of or relating to Assignor’s failure to perform any of the
obligations of the owner of the Property arising on or before the effective date
hereof.
This Assignment may be executed in one or more counterparts, each such
counterpart being an original hereof and all such counterparts taken together
constituting but one and the same instrument and agreement.

 

2



--------------------------------------------------------------------------------



 



All of the covenants, terms and conditions set forth herein shall be binding
upon and inure to the benefit of the parties hereto, their respective successors
and assigns.
[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment by each
of their duly authorized representatives on the date first above written.

                          ASSIGNOR:    
 
                        NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited
liability company    
 
                        By:   NNN 2003 Value Fund, LLC, a Delaware limited
liability company, its Sole Member    
 
                            By:   Grubb & Ellis Realty Investors, LLC, a
Virginia limited liability company, its Manager    
 
                   
 
          By:   /s/ Steven Shipp
 
Name: Steven Shipp    
 
              Title: Executive Vice President    

                                  ASSIGNEE:    
 
                                FOUR RESOURCE SQUARE, LLC, a Delaware limited
liability company    
 
                                By:   Four Resource Member, LLC, a Delaware
limited liability company, its Sole Member    
 
                                    By:   RAIT Equity Holdings I, LLC, a
Delaware limited liability company, its Sole Member    
 
                                        By:   RAIT Partnership, L.P., a Delaware
limited partnership, its Sole Member    
 
                                            By:   RAIT General, Inc., a Maryland
corporation, its Sole General Partner    
 
                           
 
                  By:   /s/ Kenneth R. Frappier
 
Name: Kenneth R. Frappier    
 
                      Title: Executive Vice President    

 

4